DETAILED ACTION
	Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the section titled “Rejections under 35 U.S.C. 103” starting in page 2 of the reply filed 07/19/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1-19 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Dekel (US 2015/0197335 A1) discloses a method of determining a flight trajectory of a vertical take- off aircraft having a vectorable propulsion device (In fig. 3A and paragraph [0131], Dekel discloses a method 1500 “for controlling a deceleration process of an air vehicle which includes at least one tiltable propulsion unit”; the examiner understands that although calculating a trajectory is not recited explicitly, the method 1500 which “controls the descending course of air vehicle 100” as in paragraph [0130] must consequently include the determination of a trajectory for the air vehicle), the method comprising:
receiving one or more aircraft flight constraints (In paragraph [0239], Dekel discloses stage 1590 of method 1500 that includes “determining values for course setting parameters for the air vehicle”);
inputting the aircraft flight constraints to a trajectory planning algorithm to determine a minimum energy aircraft transition trajectory (In paragraph [0174], Dekel discloses that “method 1500 may further include optional stage 1534 of determining timing for tilting of the at least one tiltable propulsion unit between the first and the second parts of the descent for minimizing a duration between the tilting and the substantial hover”; in paragraph [0177], Dekel discloses that the duration between the tilting and the substantial hover may be minimized to maximize the amount of energy saved, in addition to considering other parameters which may restrict the minimizing of that duration, for example, maneuverability considerations; see also paragraph [0163] where Dekel discloses that “method 1500 may include stage 1530 that precedes stage 1540 and which includes controlling a tilting of the at least one tiltable propulsion unit” and paragraph [0157] where Dekel discloses that stage 1540 “includes controlling an operation of the at least one tiltable propulsion unit to provide thrust in the general vertical thrust vector direction”; the examiner understands the control of the aircraft before, during, and after tilting of the propulsion unit of method 1500 to encompass the transition trajectory); and
outputting a control schedule to fly the aircraft along the flight trajectory during a transition period (In fig. 3A and paragraph [0131], Dekel discloses a method 1500 “for controlling a deceleration process of an air vehicle which includes at least one tiltable propulsion unit”; in paragraph [0132], Dekel discloses that “method 1500 may be carried out by a control system such as control system 1200”; under its broadest reasonable interpretation, the examiner understands a “control schedule” to comprise the totality of control inputs that, when executed, controls the aircraft to fly the flight trajectory, where the control of the aircraft as disclosed by Dekel must include a control schedule if the aircraft is to be controlled by control system 1200 via method 1500),
wherein:
the transition period starts when the aircraft leaves the ground and ends when the aircraft has sufficient forward airspeed to maintain level flight without a vertical thrust component (In fig. 10 and starting in paragraph [0524], Dekel discloses method 3000 for controlling an acceleration of an air vehicle, similarly to the deceleration in method 1500; see also paragraphs [0602]-[0604] where Dekel discloses that before the acceleration, the air vehicle may be stationary (e.g. landed) (the aircraft leaves the ground) and after all of the one or more tiltable propulsion units of the air vehicle are tilted, the air vehicle may operate the tiltable propulsion unit to provide thrust in the general longitudinal thrust vector direction for propelling the air vehicle continue in a flight in the first flight mode (the aircraft having sufficient forward airspeed to maintain level flight without a vertical thrust component)), and during the transition period the vectorable propulsion device gradually pivots from a vertical direction to a horizontal direction as a speed of the aircraft increases (In paragraph [0541], Dekel discloses that “method 3000 is executed over at least two significant parts of the acceleration” where in the first part of the acceleration, the tiltable propulsion unit (vectorable propulsion device) of the air vehicle provides thrust in the general vertical thrust vector direction (vertical direction), and in the second part of the acceleration, the tiltable propulsion unit (vectorable propulsion device) provides thrust in the general longitudinal thrust vector direction (horizontal direction); see also paragraph [0597] where Dekel discloses that method 3000 may include controlling a tilting (pivoting) of the at least one tiltable propulsion unit (vectorable propulsion device), for example from the first part of the acceleration (vertical direction) to the second part of the acceleration (horizontal direction)), or
the transition period starts when the aircraft speed falls below the speed at which level flight can be maintained and ends when the aircraft contacts the ground (In fig. 4a and starting in paragraph [0134], Dekel discloses a flight course in which the air vehicle decelerates via method 1500, the aircraft transitioning from the aircraft speed falling below the speed at which level flight can be maintained (1011) to contacting the ground (1018)), and during the transition period the vectorable propulsion device gradually pivots from a horizontal direction to a vertical direction as a speed of the aircraft decreases (In paragraph [0163], Dekel discloses that stage 1530 includes controlling a tilting (pivoting) of the at least one tiltable propulsion unit (vectorable propulsion device); see also paragraph [0168], where Dekel discloses an example of making the transition from a first flight mode (in which tiltable propulsion units (vectorable propulsion devices) of the air vehicle are directed to provide thrust in the general longitudinal thrust vector direction (horizontal direction)) to a second flight mode (in which the tiltable propulsion units (vectorable propulsion devices) are directed in the general vertical direction (vertical direction)) (e.g. when wishing to land (contacting the ground) after being in forward flight (the aircraft must fall below the speed at which level flight can be maintained))).
	The prior art of record, alone or in combination, does not explicitly disclose wherein the vectorable propulsion device gradually pivots during an entirety of the transition period starting when the aircraft leaves the ground and ending when the aircraft has sufficient forward airspeed to maintain level flight without a vertical thrust component or vice versa.
For example, the prior art of record which is closest to the above limitation, Baharav (US 2022/0009626 A1) teaches. in paragraph [0225], that an air vehicle begins its transition from vertical to horizontal propulsion at a predetermined altitude such that the air vehicle clears buildings, trees, and other obstacles and can thereafter travel forward towards the destination. The examiner understands that Baharav may teach an embodiment where there are no obstacles for an aircraft to avoid, and the aircraft may begin its transition at a predetermined altitude of 0, or when it leaves contact with the ground, for example). However, the prior art does not disclose gradually tilting a vectorable propulsion device during an entirety of the transition period.
Similar reasoning is applied to independent claim 15.

Therefore, independent claims 1 and 15, and corresponding dependent claims 2-14 and 16-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665